Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 11, 2022 has been entered. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 11, 2022. Claims 1-14, 18, 20-21, 63, 67 and 72 are pending. Claims 63, 67 and 72 are withdrawn. Claims 1-14, 18 and 20-21 are currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


(Previous Rejection – Maintained) Claim 2 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This claim specifies that the one or more peptide(s) is selected from the group consisting of peptides in SEQ ID NOs: 1-6554 and 6570.
The specification teaches that in the human genome, there are 6,282 genes containing MS regions (>6 nt homopolymer) with a total of 8,617 MS regions, which could generate total 17,234 different FS transcripts by insertion or deletion during the gene transcription. These FS transcripts encode total 10,067 FS peptides longer than 7 aa which includes 2,970 FS peptides encoded by an essential gene, cancer driver gene or top 20% high expression genes (SEQ ID NO: 40-2829). Peptides having the sequences SEQ ID NO: 2829-5855 are the corresponding peptides for dogs. See e.g. [0039]. 
The specification teaches MS FS peptides are predicted by bioinformatics analysis of already available genome sequence data available for many species, including but not limited to humans and dogs. See e.g. [0035]. It teaches that frameshifted polypeptide sequences predicted by inspection of DNA sequence resulting from indels (insertions or deletion of bases) in MS in coding sequences are assembled for further analysis. See e.g. [0036].
Regarding peptides set forth in SEQ ID NOs: 40-43 and 45-50, the specification teaches “The following peptides are all the MS FSs in humans meeting the criteria of >6 homopolymers, a FS peptide length> 7 amino acids long and either a cancer driver gene, an essential gene, or a highly expressed gene. CNOT1, Del, U_13, 12, essential, high expression, FFFFCYILNTMF (SEQ ID NO: 40); CNOT1, In, U_13, 13, essential, high expression, FFFFSVIFSTRCL (SEQ ID NO: 41); RNPC3, Del, A_12, 20, essential, KKKGLMTLSKMIKKKKNLVI (SEQ ID NO: 42); MIS18BP1, In, A_11, 10, essential, KKKIAAYLPM (SEQ ID NO: 43); CHD2, In, A_11, 15, high expression, KKKILLNLSCQSCTF (SEQ ID NO: 45); RNF145, Del, A_11, 15, high expression, KKKTTWLQRRNWRQC (SEQ ID NO: 46); RNF145, Del, A_11, 19, high expression, KKKRKKKTTWLQRRNWRQC (SEQ ID NO: 47); MIS18BP1, Del, A_11, 25, essential, KKNCSIPTYVKKRKTTNHSSQMTVH (SEQ ID NO: 48); TAFlB, Del, A_11, 28, essential, KKKTILKKAGIGMCVKVSSIFFINKQKP (SEQ ID NO: 49); MARCKS, In, A_11, 31, high expression, KKKKEALFLQEVFQAERLLLQEEQEGGWRRR (SEQ ID NO: 50).” See e.g. [0058].
According to the specification peptides with SEQ ID NOs: 40-43 and 45-50 (and possibly other recited sequences) are predicted with bioinformatic tools to be potential microsatellite frameshift (MS FS) peptides in genes containing coding microsatellites. However, the specification does not provide evidence that these MS FS peptides are associated with a cancer and can induce immune responses leading to cancer immunotherapy.
Therefore, the specification does not show reduction to practice of the claimed method of treating cancer because there is no evidence that the recited peptide sequences, including the elected peptides with SEQ ID NOs: 40-43 and 45-50, are associated with specific cancers or comprise immune epitopes that can induce immune responses to specific cancers. Considering the state of the art and the disclosure in the specification, it is concluded that the specification does not reasonably convey that applicants had possession of invention as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(Previous Rejection – Maintained) Claims 1, 3-12, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doeberitz et al. (US 2004/0265803 A1, published Dec. 30, 2004).
The base claim 1 is amended to specify “wherein at least one peptide is encoded by an mRNA variant resulting from a miss-splicing or from an indel caused by errors in transcription”.
The claims are directed to a method of treating a cancer comprising administering a peptide (neopeptide) or nucleic acid encoding the peptide. It does not require administration of the “mRNA variant resulting from a mis-splicing or from an indel caused by errors in transcription.” In other words, the newly amended limitation does not further limit the claimed peptide or nucleic acid encoding the peptide, since the peptide can be encoded by any RNA comprising the proper sequence.
Doeberitz teaches an invention relating to genes comprising coding mononucleotide microsatellites (cMNR) or dinucleotide microsatellites (cDNR). The genes can be isolated from microsatellite instable (MSI+) tumour cells. Said genes differ from corresponding genes from non-MSI+ (tumour) cells by mutations in the cMNR or cDNR and code for gene products including neopeptides. The invention also relates to the use of the genes and their gene products for the prevention, diagnosis and/or therapy of MSI+ tumours.  See Abstract.
Doeberitz teaches that the invention is based on inventor’s insight that genes contained in MSI+ tumor-coding mononucleotide microsatellites (cMNR) often have instabilities (mutations) in their cMNRs, that the cMNRs and/or cDNRs showed instability (mutation) frequencies covering from 1-100% in MSI+ tumor cells, that, however, the cMNRs and/or cDNRs were stable in non-MSI+ (tumor) cells, and that he found out that the instable cMNR- and/or cDNR-bearing genes code for neopeptide-comprising gene products and that these gene products are suited for the immunization of an individual against MSI+ tumors and/or the preliminary stages thereof. See e.g. [0005]. 
Doeberitz teaches that the terms mutations and "neopeptide-comprising gene products" point out that mutations are present in the coding microsatellites (cMNRs or cDNRs) of genes which can be isolated from MSI+ tumor cells as compared to the cMNRs or cDNRs of the corresponding genes from non MSI+(tumor) cells, the mutations being such that the genes code for neopeptide-comprising gene products. It teaches that the mutations can be insertions and/or deletions of one or several mononucleotides and/or dinucleotides. The mutations result in reading frame shifts such that the gene products are present in the form of gene products comprising neopeptides, i.e. newly generated peptides. See e.g. [0012].
Doeberitz further teaches that a subject with or at risk of being with an MSI+ tumor may be immunized using the above mutated gene in an expression form or a gene product encoded by it (i.e. a peptide), that the immunization may induce antibodies reactions and/or cytotoxic T cell (e.g. CD8+ T cell) reactions in a subject against the gene product leading to a prophylactic or therapeutic treatment. See e.g. [0021].
Table 3 of Doeberitz discloses examples of HLA-A0201-restricted neopeptides
encoded by mutated cMNR: 9mer FLSASHFLL, 10mer SLYKFSPFPL, and 9mer TLSPGWSAV, respectively related to genes PDMPK, OGT and U79260. See e.g. in Example 8.
Accordingly, Doeberitz teaches a method of treating cancer, comprising administering one or more peptide(s) at least 8 amino acids in length caused by a variant in a microsatellite (MS) coding region of an expressed gene (i.e. neopeptide-containing gene product from the mutated coding microsatellites expressed in an MSI+ tumor) or nucleic acids encoding the peptide(s).
Regarding claims 6-8, Doeberitz is silent on mRNA encoding the neopeptides. However, since it teaches that the neopeptides are encoded and expressed from deletion/insertion mutation(s) resulting frameshift of the related MS-containing gene, those neopeptides are inherently also encoded by mRNAs with mutations reflecting the gene mutations.
Regarding claim 18, Doeberitz teaches that the administration may be given intramuscularly, subcutaneously, intradermally or in any other form of application into several individual's sites, and that it may also be favorable to carry out one or several booster injections having approximately equal amount. See e.g. [0021].
Regarding claim 21, Doeberitz teaches that MSI occurs in about 90% of hereditary nonpolypous-colorectal tumors (HNPCC) and in about 15% of sporadic tumors of the large intestine and further organs and is caused by mutation-induced inactivation of different DNA mismatch repair genes. See e.g. [0002]. According to this teaching and others in Doeberitz about neopeptides related in MSI+ mutation, one of skill in the art would have found it obvious that any tumor types with MSI+ mutations resulting in expression of neopeptides in tumor cells may be subjected to treatment of the claimed invention, including tumor type recited in claim 21.  Rejection of claim 21 may be under the category of 102/103 if necessary.

(Previous Rejection – Maintained) Claims 1, 3-14, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Knebel-Doeberitz et al. (US 2005/0239070 A1, published on Oct. 27, 2005).
Claims 1, 3-12, 18 and 20-21 are described above. Claims 13 and 14 further specify that the vaccine composition comprising the peptide(s) used in treating cancer comprises an adjuvant.
Von Knebel-Doeberitz teaches an invention relating to compounds and methods
useful for the detection and treatment of disorders associated with frameshift mutations in coding microsatellite regions. The compounds and methods are applicable in cancers, especially of DNA mismatch repair deficient (MMR) sporadic tumors and HNPCC associated tumors. The compounds disclosed in the invention are useful for detection of disorders and in therapy such as e.g. immuno-therapy. With respect to the treatment of cancer, especially of DNA mismatch repair deficient (MMR) sporadic tumors and HNPCC associated tumors, the invention pertains to methods which use immuno therapy with combinatorial mixtures of tumor specific frameshift peptides to elicit a cytotoxic T-cell response specifically directed against tumor cells for use in prevention as well as in curative treatment of cancers and precancers. See Abstract.
Von Knebel-Doeberitz teaches that, according to invention frameshift polypeptides that comprise an immunogenic portion may be used for immuno-therapy for the treatment of cancer. Immunotherapy may be broadly classified into either active or passive immunotherapy. In active immunotherapy, treatment relies on the in vivo stimulation of the endogenous host immune system to react against tumours with the administration of immune response-modifying agents (for example, tumour vaccines, bacterial adjuvants, and/or cytokines). See e.g. [0062].
Von Knebel-Doeberitz teaches that pharmaceutical compositions useful in immunotherapy according to the present invention may comprise a set of at least 3, 4, 5, 6, 7, 8, 9 or 10 frameshift polypeptides (or variants thereof). Moreover, sets of frameshift polypeptides may comprise 5 to 20, 7 to 30 or even more than 15, 20 or 30 frameshift peptides (or variants thereof). In certain embodiments the pharmaceutical compositions comprise the frameshift polypeptides and a physiologically acceptable carrier. The vaccines may additionally comprise a non-specific immune-response enhancer, wherein the non-specific immune response enhancer is capable of eliciting or enhancing an immune response to an exogenous antigen. Examples of non-specific-immune response enhancers include adjuvants, biodegradable microspheres (e.g., polylactic galactide) and liposomes (into which the polypeptide is incorporated). See e.g. [0070].
Von Knebel-Doeberitz teaches that pharmaceutical composition or vaccine suitable for immunotherapy according to the present invention may contain nucleic acids, that code for one or more frameshift polypeptides according to the present invention. Nucleic acids may for example include single-stranded (sense or antisense) or double-stranded molecules, and may be DNA (genomic, cDNA or synthetic) or RNA. RNA molecules comprise mRNA. See e.g. [0071].
Von Knebel-Doeberitz teaches that the pharmaceutical compositions used for
immuno-therapy according to the present invention may be administered by any suitable way known to those of skill in the art. The administration may for example comprise injection, such as e.g., intra-cutaneous, intramuscular, intravenous or subcutaneous injection, intranasal administration for example by aspiration or oral administration. See e.g. [0075].
Accordingly, Von Knebel-Doeberitz teaches each and every aspect of claims 1, 3-14, 18 and 20-21. 

(Previous Rejection – Maintained) Claims 1-14, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rooney et al. (US 2019/0307868 A1, published on Oct. 10, 2019; PCT filed March 31, 2017).
Claims 1, 3-14, 18 and 20-21 are described above. Claim 2 specifies that the one or more peptide(s) is selected from the group consisting of peptides in SEQ ID NO: 1-6554 and 6570.
Rooney teaches an invention relating to an isolated neoantigenic peptide comprising a tumor-specific neoepitope, wherein the isolated neoantigenic peptide is not a native polypeptide, wherein the neoepitope comprises at least 8 contiguous amino acids of an amino acid sequence represented by: AxByCz, wherein each A is an amino acid corresponding to the native polypeptide; By is absent; each C is an amino acid encoded by a frameshift of a sequence encoding the native polypeptide; x+y+z is at least 8. The invention further discloses: (1) an isolated polynucleotide encoding the isolated neoantigenic peptide; (2)  an in vivo delivery system comprising the isolated neoantigenic peptide or the isolated polynucleotide (encoding the peptide); (3) a vector comprising the polynucleotide; (4) a cell comprising the isolated neoantigenic peptide,  the polynucleotide, the vector or the delivery system; (5) a T cell receptor (TCR) capable of binding at least one neoantigenic peptide or an major histocompatibility complex (MHC)-peptide complex, comprising the  neoantigenic peptide; (6) a chimeric antigen receptor (CAR) comprising: (i) a T cell activation molecule, (ii) a transmembrane region, and (iii) an antigen recognition moiety capable of binding the neoantigenic peptide or MHC-peptide complex; (7) a T cell comprising: (a) the TCR or CAR,  where the T cell is a helper or cytotoxic T cell, or (b) a TCR capable of binding the neoantigenic peptide or the MHC-peptide complex, where the T cell is a T cell isolated from a population of T cells from a subject  that is incubated with antigen presenting cells (APCs) and the  neoantigenic peptide to activate the T cells; (8) a method for activating tumor specific T cells; (9) a composition comprising: (a) the isolated  neoantigenic peptide or the polynucleotide, (b) activated tumor specific T cells, (c) TCR or CAR, or (d) autologous subject T cells containing the TCR or CAR; (10) a nucleic acid comprising a promoter operably linked to a polynucleotide encoding the TCR, or CAR; (11) an antibody or antibody  fragment capable of binding the neoantigenic peptide or the MHC-peptide complex, where the antibody fragment is a bi-specific T cell engager (BiTE); (12) a modified cell transfected or transduced with the nucleic acid; (13) a method for stimulating an immune response in a subject,  which involves administering modified cells or composition; (14) a method for evaluating the efficacy; and (15) a kit comprising the peptide, polynucleotide, vector, composition, antibody, cells, or composition. The isolated neoantigenic peptide of the invention is useful in a composition for activating tumor specific T cells, treating and preventing cancer, or initiating, enhancing, or prolonging an antitumor response in a subject, inhibiting growth of a tumor cell expressing a tumor-specific neoepitope, stimulating an immune response, or T cell-mediated immune response in a subject, evaluating the efficacy, and eliciting a CD4+ T cell immune response or a CD8+ T cell immune response. See e.g. Brief Summary of the Invention.
Rooney teaches that cancers that may be treated by the claimed invention may include microsatellite instability (MSI+) colorectal cancer (CRC), MSI+ endometrioid carcinoma, MSI+ stomach cancer, MSI+ uterine/endometrium cancer. See e.g. [0074]. It teaches a serious of neopeptides caused by frameshift in (coding regions of) various genes and their potential of stimulating T cells when presented on HLA molecules. See e.g. [0091-0099]. Rooney discloses a number of neopeptides that are identified in the invention and may be used in tumor treatment, including peptides comprising amino acids set forth in SEQ ID NOs: 1-138. See e.g. [0005-0009]. Of these sequence, SEQ ID NOs: 86 and 87 comprise SEQ ID NOs: 41 and 42 of the instant invention, respectively. See e.g. [0007].
Rooney teaches that the invention relates to a method for stimulating an immune response in a subject, comprising administering an effective amount of modified cells or composition described therein. In embodiments, the immune response is cytotoxic and/or humoral immune response. In embodiments, the method stimulates a T cell-mediated immune response in a subject. In embodiments, the T cell-mediated immune response is directed against a target cell. In embodiments, the target cell is a tumor cell. In embodiments, the modified cells are transfected or transduced in vivo. In embodiments, the modified cells are transfected or transduced ex vivo. In embodiments, the modified cells are autologous subject T cells. See e.g. [0037].
Rooney teaches that the method of the invention further comprises administration of an immunomodulator or adjuvant. In embodiments, the immunomodulator or adjuvant is selected from the group consisting of Poly(I:C), Poly-ICLC, STING agonist, 1018 ISS, aluminum salts, Amplivax, AS15, BCG, CP-870,893, CpG7909, CyaA, dSLIM, GMCSF, IC30, IC31, Imiquimod, ImuFact IMP321, IS Patch, ISS, ISCOMATRIX, Juvlmmune, LipoVac, MF59, monophosphoryl lipid A etc. See e.g. [0039].
Rooney teaches that the peptide, polynucleotide, vector, composition or cells of the invention can be administered via intravenous, intraperitoneal, intratumoral, intradermal, or subcutaneous administration. In another embodiment, the peptide, polynucleotide, vector, composition, or cells is administered into an anatomic site that drains into a lymph node basin. In another embodiment, the administration is into multiple lymph node basins. In another embodiment, the administration is by a subcutaneous or intradermal route. See e.g. [0076].
Accordingly, Rooney anticipates claims 1-14, 18 and 20-21.	

Response to Applicant’s Arguments
Applicant’s arguments filed on Nov. 11, 2022 have been fulling considered and are addressed as follows.
To the 112(a) rejection of claim 2, Applicant argues that 1) the specification provide evidence that all of the SEQ ID Nos: 1-6554 either satisfy the a)-c) requirements of the established genus (a- longer than 7 amino acids, b- result from a microsatellite indel during transcription, c-an essential gene, an oncogene, and/or highly expressed gene) or have been directly shown to be associated with cancer; 2) the specification does provide evidence that SEQ ID Nos: 1-6554 are associated with cancers (SEQ ID Nos: 5894-6180 and 6524-6554 meet requirements a-c), and the specification provides further experimental support for MS FS conferring protection in mice (see e.g. Example 4); and 3) there is no indication that the 23 FS peptides that protected immunized mice were selected based on a previous known association with cancer.
Applicant’s arguments are not persuasive. 
Regarding argument point 1), Applicant does not provide evidence indicating that merely satisfying requirements a-c is sufficient for a mutated peptide to be effective in treating cancer. Indeed, as indicated in the specification, experiments in vitro or vivo with tumor cells or animal models are needed in showing tumor treating potentials. As to Applicant’s argument that some peptides have been directly shown to be associated with cancers, it is noticed that the specification may have shown “association” with tumors, but it does provide evidence that those peptides with association with tumors have tumor-treating effects. Regarding argument point 2), there is no evidence that peptides shown with possible association with tumors (e.g. SEQ ID Nos: 5893-6180 and 6181-6523, these peptides appear to have been identified through testing with a FS peptide array) are representative for other peptides of the claimed SEQ ID Nos: 1-6554 and 6570. Moreover, there is no evidence showing that these peptides provide tumor protection effects. Regarding argument point 3), there is no evidence that the 23 FS peptides that protected immunized mice are representative for all 6555 peptides recited in claim 2. 
To the 102 rejections, Applicant argues that the gene products of prior art references Doeberitz, Von Knebel-Doeberitz, and Rooney are all results from mutations on gene (DNA) level, while the claims as amended require that peptide be encoded by an mRNA variant resulting in mutations caused by errors in transcription. Therefore, Applicant argues that none of the cited references anticipate amended claim 1.
Applicant’s argument is not persuasive. As indicated in the rejections above, the claims are directed to a method of treating a cancer comprising administering a peptide (neopeptide) or nucleic acid encoding the peptide. They do not require administration of the “mRNA variant resulting from a mis-splicing or from an indel caused by errors in transcription.” In other words, the newly amended limitation does not further limit the claimed peptide or nucleic acid encoding the peptide, since the peptide can be encoded by any RNA comprising the proper sequence. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIANXIANG ZOU/Primary Examiner, Art Unit 1648